DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities:
There is lack of antecedent basis in the specification for the pressure being estimated from a measurement of a voltage signal between the intermediate points of the two parallel branches, as recited in lines 5-7 of claim 2. The speciation states that the pressure is estimated from a measurement of tension between the two intermediate points of the two branches when knowing the temperature. 
Appropriate correction is required.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
In claim 1, “these” should be replaced with --the-- in the last line.
In claim 2, --value-- should be added after “temperature” in line 4, and after “pressure” in line 5; and there is lack of antecedent basis in the specification for the pressure being estimated from a measurement of a voltage signal between the intermediate points of the two parallel branches, as recited in lines 5-7.
In claim 3, --a-- should be added before “current” in line 2.

In claim 7, “module of analysis” should be changed to --analysis module-- in line 3.
In claim 8, “connectors” should be changed to --conductors-- in line 1.
In claim 12, “these” should be replaced with --the-- in line 9; and there is lack of structural relationship between the nozzle and the cavity, as recited in lines 10-11, with the remaining elements recited in the claim.
In claim 14, --of-- should be added after “all” in line 1
In claim 16, “these” should be replaced with --the-- in line 9; and “voltages” should be changed to --voltage signals-- in the last line.
In claim 18, there is lack of antecedent basis in the claim for “the measurements” in line 1.
Claims 4, 6, 8-11, 13, 15, and 17 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0076056 to Landmann et al [hereinafter Landmann].

a piezoresistive sensor (figure 1) and an analysis module (comparator/microprocessor) (paragraph 16), wherein the piezoresistive sensor comprises:
resistors (115) arranged as a Wheatstone bridge (105) and is configured to deliver two voltage signals (VTout, VPout), the piezoresistive sensor and the analysis module being connected to each other by at least two pairs of conductors (figures 1, 2) allowing the analysis module to measure simultaneously the two voltage signals (paragraphs 4, 5, 16-18) and to determine a pressure value (measurement) and a temperature value (measurement) in the vicinity of the sensor based on these two voltage signals (paragraphs 16-18).

Referring to claim 2, Landmann discloses that the Wheatstone bridge (105) (figure 1) comprises two parallel branches, each of the two parallel branches having two of the resistors arranged in series and an intermediate point between the two resistors, the temperature being estimated from a voltage signal (VTout) across two resistors of the same branch of the two parallel branches and the pressure being estimated from a measurement of a voltage signal (VPout) between the intermediate points of the two parallel branches.

Referring to claim 3, Landmann discloses that the Wheatstone bridge (105) is fed with current (AC/DC) (paragraphs 19-21).

Referring to claim 6, Landmann discloses that the at least two pairs of conductors consist of exactly 4 conductors connecting the piezoresistive sensor to the analysis module (figure 1).

Referring to claim 9, in Landmann, at least one of the resistors is a thermistor (a temperature sensing resistor) (paragraphs 4, 5, 16-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Landmann.
Referring to claim 7, Landmann discloses a system having all of the limitations of claim 7, as stated above with respect to claim 1, except for the at least two pairs of conductors consisting of exactly 6 conductors connecting the piezoresistive sensor to the module of analysis.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least two pairs of conductors of Landmann consist of exactly 6 conductors in order to provide redundant conductors in the event of failure of a conductor, and since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Referring to claim 16, Landmann discloses a measuring system for a turbine engine (paragraph 2), the measuring system comprising: 
a piezoresistive sensor (figure 1) and an analysis module (comparator/microprocessor) (paragraph 16), wherein the piezoresistive sensor comprises:
resistors (115) arranged as a Wheatstone bridge (105) and is configured to deliver two voltage signals (VTout, VPout), the piezoresistive sensor and the analysis module being connected to each other by at least two pairs of conductors (figures 1, 2) allowing the analysis module to measure the two voltage signals (paragraphs 4, 5, 16-18) and to determine a pressure value (measurement) and a temperature value (measurement) in the vicinity of the piezoresistive sensor based on the two voltage signals (paragraphs 16-18).
Landmann does not disclose the at least two pairs of conductors being exactly 6 conductors connecting the piezoresistive sensor to the module of analysis.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least two pairs of conductors of Landmann consist of exactly 6 conductors in order to provide redundant conductors in the event of failure of a conductor, and since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Referring to claim 18, Landmann discloses a system having all of the limitations of claim 18, as stated above with respect to claim 16, except for the measurements being made sequentially at a rate of between 8kHz to 100kHz. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make measurements of Landmann at a rate of between 8kHz to 100kHz in order to obtain a desired frequency to obtain a desired accuracy; and since the recitation of how the measurements are made is considered to be a recitation of the intended use of the system of Landmann, where it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See Ex parte Masham, 2 USPQ2d 1647 (1987).

Claims 4, 5, 8, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Landmann in view of U.S. Patent 7,159,401 to Kurtz et al [hereinafter Kurtz].
Referring to claim 4, Landmann discloses a system having all of the limitations of claim 4, as stated above with respect to claim 1, except for explicitly disclosing the resistors being arranged on a deformable membrane. 
However, Kurtz discloses a system for detecting pressure in a turbine engine by using a piezoresistive sensor (figure 15) having resistors arranged as a Wheatstone bridge, wherein the resistors are arranged on a deformable membrane (deflecting diaphragm 164) in order to detect aerodynamic instabilities (column 1, lines 9-11; column 6, lines 22-23, 39-41; column 7, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the resistors of Landmann on a deformable membrane, as suggested by Kurtz, in order to detect pressure and aerodynamic instabilities.

Referring to claim 5, Landmann discloses a system having all of the limitations of claim 5, as stated above with respect to claim 1, except for a nozzle with a cavity, the nozzle being pierced such that the cavity is fluidly connected to an air flow. 
However, Kurtz discloses a system (figures 11, 15) for detecting pressure in a turbine engine by using a piezoresistive sensor having resistors arranged as a Wheatstone bridge, wherein the system comprises a nozzle with a cavity, the nozzle being pierced (holes) such that the cavity is fluidly connected to an air flow (‘FLOW’) to detect the pressure of the flow in order to detect aerodynamic instabilities (column 1, lines 9-11; column 5, lines 21-27; column 6, lines 22-23, 39-41; column 7, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Landmann with a nozzle with a cavity, the nozzle being pierced such that the cavity is fluidly connected to an air flow, as suggested by Kurtz, in order to detect pressure and aerodynamic instabilities.

Referring to claim 8, Landmann discloses a system having all of the limitations of claim 8, as stated above with respect to claim 7, except for the 6 connectors being grouped in a common sheath.
However, Kurtz discloses a system for detecting pressure in a turbine engine (figures 1, 11, 13-15) by using a piezoresistive sensor having resistors arranged as a Wheatstone bridge, wherein the system has conductors (wires) that are grouped in a common sheath for connecting the piezoresistive sensor and an analysis module (64) for detecting pressure and aerodynamic instabilities (figure 11; column 1, lines 9-11; column 3, lines 33-55, 59-64; column 4, lines 36-46; column 5, lines 21-27; column 6, lines 11-13, 22-23, 39-41; column 7, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to group the 6 connectors of Landmann in a common sheath, as suggested by Kurtz, in order to connect the piezoresistive sensor and the analysis module for detecting pressure and aerodynamic instabilities.

Referring to claim 11, Landmann discloses a system having all of the limitations of claim 11, as stated above with respect to claim 1, except for the measuring system being adapted to be positioned in the vicinity of a leading edge of a stator vane of a turbine engine of a flying aircraft.
However, Kurtz discloses a system for detecting pressure in a turbine engine by using a piezoresistive sensor having resistors arranged as a Wheatstone bridge, wherein the system is adapted to be positioned in the vicinity of a leading edge of a stator vane of a turbine engine of a flying aircraft in order to detect pressure and aerodynamic instabilities (figure 1; column 1, lines 9-11; column 3, lines 33-55, 59-64; column 4, lines 36-46; column 5, lines 21-27; column 6, lines 11-13, 22-23, 39-41; column 7, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the system of Landmann to be positioned in the vicinity of a leading edge of a stator vane of a turbine engine of a flying aircraft, as suggested by Kurtz, in order to detect pressure and aerodynamic instabilities.

Referring to claim 12, Landmann discloses a measuring system for a turbine engine (paragraph 2), the measuring system comprising: 
a piezoresistive sensor (figure 1) and an analysis module (comparator/microprocessor) (paragraph 16), wherein the piezoresistive sensor comprises:
resistors (115) arranged as a Wheatstone bridge (105) and is configured to deliver two voltage signals (VTout, VPout), the piezoresistive sensor and the analysis module being connected to each other by at least two pairs of conductors (figures 1, 2) allowing the analysis module to measure the two voltage signals (paragraphs 4, 5, 16-18) and to determine a pressure value (measurement) and a temperature value (measurement) in the vicinity of the piezoresistive sensor based on these two voltage signals (paragraphs 16-18).
Landmann does not disclose a nozzle with a cavity, the nozzle being pierced such that the cavity is fluidly connected to an air flow; and does not explicitly disclose the resistors being arranged on a deformable membrane. 
However, Kurtz discloses a system (figures 11, 15) for detecting pressure in a turbine engine by using a piezoresistive sensor having resistors arranged as a Wheatstone bridge, wherein the system comprises a nozzle with a cavity, the nozzle being pierced (holes) such that the cavity is fluidly connected to an air flow (‘FLOW’) to detect the pressure of the flow in order to detect aerodynamic instabilities (column 1, lines 9-11; column 5, lines 21-27; column 6, lines 22-23, 39-41; column 7, line 3); and wherein the resistors are arranged on a deformable membrane (deflecting diaphragm 164) in order to detect aerodynamic instabilities (column 1, lines 9-11; column 6, lines 22-23, 39-41; column 7, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Landmann with a nozzle with a cavity, the nozzle being pierced such that the cavity is fluidly connected to an air flow; and to arrange the resistors of Landmann on a deformable membrane, as suggested by Kurtz, in order to detect pressure and aerodynamic instabilities.

Referring to claim 13, Landmann in view of Kurtz disclose a system having all of the limitations of claim 13, as stated above with respect to claim 12, except for the nozzle (pitot tube) (figure 11) having a diameter of less than 3 mm. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nozzle of Landmann in view of Kurtz have a diameter of less than 3mm in order to allow a desired flow to the piezoresistive sensor to obtain a desired accuracy of pressure measurements, and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Referring to claim 14, Landmann in view of Kurtz disclose a system having all of the limitations of claim 14, as stated above with respect to claim 12, except for all of the connectors being grouped in a common sheath adapted to be connected to the analysis module.
However, Kurtz discloses a system for detecting pressure in a turbine engine (figures 1, 11, 13-15) by using a piezoresistive sensor having resistors arranged as a Wheatstone bridge, wherein the system has conductors (wires) that are all grouped in a common sheath for connecting the piezoresistive sensor and an analysis module (64) for detecting pressure and aerodynamic instabilities (figure 11; column 1, lines 9-11; column 3, lines 33-55, 59-64; column 4, lines 36-46; column 5, lines 21-27; column 6, lines 11-13, 22-23, 39-41; column 7, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to group all of the connectors of Landmann in view of Kurtz in a common sheath, as suggested by Kurtz, in order to connect the piezoresistive sensor and the analysis module for detecting pressure and aerodynamic instabilities.

Referring to claim 15, Landmann in view of Kurtz disclose a system having all of the limitations of claim 15, as stated above with respect to claim 12, wherein, in Landmann, at least one of the resistors is a thermistor (a temperature sensing resistor) (paragraphs 4, 5, 16-18).

Referring to claim 17, Landmann in view of Kurtz disclose a system having all of the limitations of claim 17, as stated above with respect to claim 16, except for all of the six connectors being grouped in a common sheath adapted to be connected to the analysis module.
However, Kurtz discloses a system for detecting pressure in a turbine engine (figures 1, 11, 13-15) by using a piezoresistive sensor having resistors arranged as a Wheatstone bridge, wherein the system has conductors (wires) that are all grouped in a common sheath for connecting the piezoresistive sensor and an analysis module (64) for detecting pressure and aerodynamic instabilities (figure 11; column 1, lines 9-11; column 3, lines 33-55, 59-64; column 4, lines 36-46; column 5, lines 21-27; column 6, lines 11-13, 22-23, 39-41; column 7, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to group all of the six connectors of Landmann in view of Kurtz in a common sheath, as suggested by Kurtz, in order to connect the piezoresistive sensor and the analysis module for detecting pressure and aerodynamic instabilities.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Landmann in view of RU 2567470 to Davydova et al [hereinafter Davydova] (see attached translation).
Referring to claim 10, Landmann discloses system having all of the limitations of claim 10, as stated above with respect to claim 1, except for the system being adapted to be positioned in the vicinity of a leading edge of a stator vane of a turbine engine being tested on a test bench.
However, Davydova discloses a measuring system (figures 2, 3) for detecting temperature and pressure in a turbine engine (17), wherein the system is adapted to be positioned in the vicinity of a leading edge of a stator vane (figure 3) of the turbine engine being tested on a test bench (stand) for measuring operation parameters and performance of the turbine engine (paragraphs 7, 11, 17, 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the system of Landmann to be positioned in the vicinity of a leading edge of a stator vane of a turbine engine being tested on a test bench, as suggested by Kurtz, in order to measure operation parameters and performance of the turbine engine.

Conclusion
The art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing measuring pressure and temperature in a turbine engine.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/12/22